Citation Nr: 0708949	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 26, 
2000 for the award of a 100 percent disability rating for 
chronic renal failure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1962.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The July 2001 rating decision on appeal assigned an effective 
date of January 11, 2001 for the award of a 100 percent 
disability rating for chronic renal failure, history of 
nephritis with hypertension, under hemodialysis.  In a June 
2005 rating decision, the RO amended the effective date for 
the 100 percent disability rating to October 26, 2000.  
Therefore, the issue currently before the Board is 
entitlement to an effective date earlier than October 26, 
2000 for the award of a 100 percent schedular disability 
rating for chronic renal failure.

The June 2005 rating decision also assigned an 80 percent 
disability rating for chronic renal failure from November 2, 
1998, and awarded a total disability rating based on 
individual unemployability from December 2, 1998.  Since 
neither issue has been appealed, these matters are not 
currently before the Board.

The Board remanded the case in April 2004 and October 2005 
for additional development.  As will be discussed below, 
since all requested development has not been accomplished, 
another remand is required.  Therefore, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

The Board notes that the veteran's chronic renal failure has 
been rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 
7502, which provides that chronic nephritis is to be rated 
under renal dysfunction.   

The criteria for rating renal dysfunction were amended on 
February 17, 1994.  Since the veteran filed his claim for 
increased compensation benefits in May 1989, the veteran's 
claim must be considered under both the former and the 
revised rating criteria.  See VAOPGCPREC 3-00; 38 U.S.C.A.  
§ 5110(g).  

In its two prior remands, the Board pointed out that a 
medical opinion was required to determine whether the 
veteran's chronic renal failure met the criteria for a 100 
percent disability rating under the former criteria prior to 
October 26, 2000.  However, the RO has failed to comply with 
the Board's remand instructions.  In this regard, pursuant to 
the October 2005 VA remand, a VA examiner reviewed the record 
and provided the following opinion:  "There is no evidence 
to sustain a 100% evaluation of the 1994 criteria prior to 
October 26, 2000."  

Unfortunately, the examiner did not discuss whether the 
veteran's chronic renal failure met the criteria for a 100 
percent disability rating under the criteria in effect prior 
to February 17, 1994.  Therefore, another remand is required 
to answer this question in order the comply with the Board's 
prior remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 270 (1998), (holding that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims folder to be returned to 
the physician who conducted the May 2005 
and March 2006 examinations, if possible, 
for an additional opinion as to the 
severity of the veteran's service-
connected chronic nephritis prior to 
October 26, 2000.  If that physician is 
unavailable, another suitably qualified 
physician should review the claims folder 
and answer the following questions.  


The examiner is requested to express an 
opinion as to the level of impairment due 
to the veteran's chronic nephritis from 
1979 in the context of the rating 
criteria in effect prior to February 17, 
1994, and as amended from that date.

In particular, the examiner should state 
whether, prior to October 26, 2000, the 
veteran's condition involved persistent 
edema and albuminuria; or marked 
retention of non-protein nitrogen, 
creatinine or urea nitrogen; with marked 
decreased kidney function or severe 
cardiovascular complications and chronic 
invalidism; or 

If more than sedentary activity was 
precluded as a result of one of the 
following: persistent edema and 
albuminuria; or a BUN of more than 80 
mg%; or creatinine more than 8 mg%; or 
markedly decreased function of the kidney 
or other organ systems, especially 
cardiovascular. 

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  

The RO should carefully review the 
Board's remand in this case and the 
examiner's most recent opinion, based on 
the history cited above.

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



